United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3150
                         ___________________________

                            Benjamin Muhammad Jones

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                               Kendrick Nelson, et al.

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                              Submitted: May 30, 2017
                                Filed: June 8, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Arkansas inmate Benjamin Muhammad Jones commenced this 42 U.S.C. §
1983 action, alleging that five correctional officers used excessive force and failed
to protect Jones after relocating him when he intentionally flooded his cell. After
lengthy pretrial proceedings, Jones’s claims were tried to a jury, which returned a
verdict in favor of the defendants. Jones appeals, arguing the district court1 abused
its discretion in denying his motion for appointment of trial counsel and in its
evidentiary rulings at trial. On appeal, Jones filed a motion for preparation of a trial
transcript at government expense, which we denied, a motion for appointment of
appellate counsel, a principal brief, and a reply brief.

        After careful review of the record, we conclude that the district court did not
abuse its discretion in denying appointment of counsel and in its evidentiary rulings
at trial. We deny Jones’s motion for appointment of appellate counsel, as the appeal
does not raise complicated legal or factual issues, see Ward v. Smith, 721 F.3d 940,
942 (8th Cir. 2013) (standard of review); and we deny his motion to reconsider the
denial of a trial transcript at government expense because the appeal is frivolous, see
28 U.S.C. § 753(f); Thompson v. Housewright, 741 F.2d 213, 216 (8th Cir. 1984).
Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




      1
        The Honorable Brian S. Miller, Chief Judge of the United States District Court
for the Eastern District of Arkansas.

                                          -2-